Opinion by
Olives, P. J.
It was stipulated that the gloves in question are the same in all material respects as those the subject of United States v. Aris Gloves, Inc. (31 C. C. P. A. 169, C. A. D. 268), which record was incorporated herein. In accordance therewith certain items of the merchandise were held dutiable at $5 per dozen pairs, plus $1 per dozen pairs, under paragraph 1532 (a), as modified by the Czechoslovakian Trade Agreement (T. D. 49458), and other items were held dutiable at $5.50 per dozen pairs under the same paragraph.